Dissenting Opinion by
Judge MacPhail :
It appears to me that the referee found for the County for 2 reasons: 1) Claimant failed to prove that her injury was causally related to her employment, a burden of proof which she did not have to sustain under the law and 2) all disability as a result of the incident on January 13, 1975 ceased as of June 16, 1978. At best, the findings are confusing. It may be that the referee’s finding on lack of causal relationship did not affect his conclusion that the termination petition should be granted, but I would remand to the referee to be certain that he would come to the same conclusion if he understood that Claimant had no burden to prove any causal relationship at this stage of the proceedings.
Accordingly, I respectfully dissent.